Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of US PAT. No. 11070832, claims 1-25 of U.S. Patent No. 9661341 and  claim 1-24 of US pat. No. 10313698. Although the claims at issue are not identical, they are not patentably distinct from each other because the simulation in the claimed subject matter, see the example comparison below.
Instant Application: App. No.:  17/350,510

US PAT. No. 11070832
21. a video encoder configured to perform operations to encode video for a video sequence, the operations including: 



setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 
the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a 
the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture; and a buffer configured to store the encoded video for output.


22.  The computing device of claim 21, 
wherein the CPBRD delta value is signaled in the 

23. (New) The computing device of claim 21, wherein the second preceding picture immediately precedes the current picture in decoding order.


24. (New) The computing device of claim 21, wherein the current picture is a random access picture, and wherein the signaling the CPBRD delta value and the value of the flag facilitates splicing that starts at the random access picture through a change to the value of the flag.

25. (New) The computing device of claim 21, wherein the encoding further comprises: setting the CPBRD value for the given access unit; and signaling the CPBRD value for the given access unit in the second set of syntax elements as a syntax element representing the CPBRD value minus 1.




27. (New) The computing device of claim 21, wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.



receiving encoded video for a video sequence, including: receiving a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, the current picture having a first set of syntax elements associated with the current picture; and receiving a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal 

30.  The method of claim 29, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

31. The method of claim 29, wherein the current picture is a random access picture.


33. The method of claim 32, further comprising: detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the CPBRD delta value for the given access unit.
34. The method of claim 29, wherein, for a spliced bitstream, the nominal CPB removal time of the current picture can be computed as a sum of (a) the nominal CPB removal time of the second preceding picture and (b) a product of a clock tick value and the CPBRD delta value for the given access unit, constrained by a constraint that ensures that delay is at least as long as it would be if decoding started at the given access unit.

35. (New) The method of claim 29, further comprising: based at least in part on the CPBRD delta value for the given access unit, computing the nominal CPB removal time of the current picture.

36. (New) The method of claim 29, wherein, if the value of the flag is the first value: if the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a first set of syntax elements associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.

37. (New) The method of claim 29, wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in 

38. (New) The method of claim 29, wherein: the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a first set of syntax elements associated with the second preceding picture, and the first preceding picture is the second preceding picture.

39. (New) One or more computer-readable media having stored thereon a first set of syntax elements associated with a current picture of a video sequence, the one or more computer- readable media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM, and DVD, the first set of syntax elements comprising: a coded 

40. (New) The one or more computer-readable media of claim 39, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a 


setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling, as part of the bitstream, the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture.



22.  The one or more computer-readable memory or storage devices of claim 21, 
wherein the CPBRD delta value is signaled in the buffering period SEI message associated with the current picture as a syntax 

23. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein the second preceding picture immediately precedes the current picture in decoding order.








24. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein the operations further comprise: setting the CPBRD value for the given access unit; and signaling, as part of the bitstream, the CPBRD value for the given access unit in the picture timing SEI message as a syntax element representing the CPBRD value minus 1.

25. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein, if the value of the flag is the 











26. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein: the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a buffering period SEI message associated with the second preceding picture, and the first preceding picture is the second preceding picture.


receiving at least part of a first bitstream for a first video sequence; receiving at least part of a second bitstream for a second video sequence that includes a current picture, the current picture having a buffering period SEI message associated therewith that includes: a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for the current picture; and a value of a flag for the given access unit, wherein: if the 
method of claim 28, wherein the concatenating the at least part of the second video sequence includes: concatenating the buffering period SEI message associated with the current picture; and concatenating the picture timing SEI message.
The method of claim 28, wherein the CPBRD delta value is signaled in the buffering period SEI message associated with the current picture as a syntax element representing the CPBRD delta value minus 1.receiving, as part of the second bitstream, the CPBRD value for the given access unit in the picture timing SEI message as a syntax element representing the CPBRD value minus 1.
The method of claim 28, wherein: the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, and the first preceding 
The method of claim 28, wherein the current picture is a random access picture.

wherein, for the spliced bitstream, the nominal CPB removal time of the current picture can be computed using the nominal CPB removal time of the second preceding picture and the CPBRD delta value for the given access unit.
One or more computer-readable memory or storage devices having stored thereon computer-executable instructions for causing a processing unit, when programmed thereby, to perform operations comprising: receiving a coded picture buffer 
wherein the CPBRD delta value is signaled in the buffering period SEI message associated with the current picture as a syntax element representing the CPBRD delta value minus 1, and wherein the CPBRD value for the given access unit is signaled in the picture timing SEI message as a syntax element representing the CPBRD value minus 1.
wherein, if the value of the flag is the first value: if the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value 

 the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a buffering period SEI message associated with the second preceding picture, and the first preceding picture is the second preceding picture.
wherein the current picture is a random access picture.



US PAT. No. 9661341
21. (New) One or more computer-readable memory or storage devices having stored thereon encoded video in a bitstream for at least part of a video sequence, the encoded video having been produced by operations comprising: 

setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 

as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling, as part of the bitstream, the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture.









36. (New) One or more computer-readable memory or storage devices having stored thereon computer-executable instructions for causing a processing unit, when programmed thereby, to perform operations comprising: 

the current picture having a buffering period SEI message associated with the current picture; and receiving a value of a flag for the given access unit, 
wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; 




detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the CPBRD delta value for the given access unit.






setting a coded picture buffer removal delay (“CPBRD”) delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer (“CPB”) removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 

if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture; and 
a buffer configured to store the encoded video for output.







As cited above, claim 1




setting a coded picture buffer removal delay (“CPBRD”) delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, 

wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer (“CPB”) removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 

signaling the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture; and 
a buffer configured to store the encoded video for output.
10. The method of claim 9 further comprising: detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the first CPBRD delta value for the given access unit.







receiving at least part of a first bitstream for a first video sequence; receiving at least part of a 
a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for the current picture; and 


a value of a flag for the given access unit, 

wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 



splicing at least part of the second video sequence to at least part of the first video sequence, wherein the splicing includes concatenating the at least part of the second video sequence, starting at the given access unit, to the at least part of the first video sequence.







setting a coded picture buffer removal delay (“CPBRD”) delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, 

wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer (“CPB”) removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 


see claim 11. The method of claim 6 wherein, for a spliced bitstream, the nominal CPB removal time of the current picture can be computed as a sum of (a) the nominal CPB removal time of the second preceding picture and (b) a product of a clock tick value and the CPBRD delta value for the given access unit, constrained by a constraint that ensures that delay is at least as long as it would be if decoding started at the given access unit.






Conclusion

US 20100167689 A1 discloses determining whether a cellular telephone chip is dormant. Determinations are drawn from testing telephone numbers associated with chips and data collected is used to generate statistics. Methods are provided for determining the percentage of a wireless service provider's subscriber-base that consists of abandoned, or non-revenue-generating, customers.
US 20100074340 A1 discloses a spliced video stream generator for creating a spliced video stream using hypothetical reference decoder parameters. Another apparatus includes a spliced video stream generator for creating a spliced video stream that prevents decoder buffer overflow and 
US 20100130136 A1 discloses signaling in a telecommunication system and interpreting the meaning of the changed signal. Methods for detecting a change in a signal in a telecommunication system can include collecting signal information from a sample of telephone numbers, analyzing the signal information to determine whether numbers within the sample are assigned or unassigned, developing rules defining assigned and numbers, and updating the rules. Systems operable to achieve the methods may include call generators, signaling monitors, software employing a signal interpretation algorithm, and a server wherein the call generator is operable to connect to a telephone exchange, and wherein the system is operable to place calls and record signals and optionally audio messages for each call. None of the cited prior art disclose the limitation of the instant application. 
This application is in condition for allowance except for the following formal matters: see above rejection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and 
/FRANK F HUANG/Primary Examiner, Art Unit 2485